Citation Nr: 0309342	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying the veteran's claims of 
entitlement to service connection for hearing loss and for 
tinnitus.  


REMAND

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in November 2000, the representative of 
the veteran requested, on his behalf, a video conference 
hearing before the Board with respect to the matters herein 
on appeal.  Notice was thereafter furnished by the RO to the 
veteran in January 2003 that a video conference hearing 
before the Board had been scheduled to occur in early 
February 2003.  

According to information provided to the Board by the RO in 
late February 2003, the veteran had submitted to the RO, 
seven days subsequent to the scheduled date of the video 
conference hearing, notice that he had not received the RO's 
January 2003 letter until recently, and that he wished to 
decline the scheduled video conference hearing and await a 
date on which he could be provided an in-person hearing 
before the Board, sitting at the RO (Travel Board hearing).  
In addition, such correspondence from the veteran reflected a 
possible change in his address.

In the faxed message of late February 2003 from the RO to the 
Board, by which the aforementioned information was 
communicated, there was an indication that the veteran's 
local representative had reported that the veteran will be 
withdrawing his appeal, although no writing to that effect 
had been received to date by the RO.  

On the basis of the foregoing, the veteran's appeal at this 
time remains within the Board's jurisdiction, and to preserve 
the veteran's due process rights, further development is 
required to afford him his requested Board hearing.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO in 
connection with his request therefor.  
Unless the veteran indicates, in a signed 
writing, either than he wants to withdraw 
the issues on appeal and/or than he no 
longer wants the requested hearing, the 
hearing should be held and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992)..

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


